Citation Nr: 1605824	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  07-24 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected right wrist sprain.

6.  Entitlement to a disability rating in excess of 10 percent for a right wrist sprain.

7.  Entitlement to an initial compensable rating for a right index finger sprain. 

8.  Entitlement to an initial compensable rating for right upper extremity scarring secondary service-connected right wrist sprain.
(The issue of entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1997 to November 2002.  The Veteran had subsequent Marine Corps Reserve and Army National Guard service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2005 and March 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in April 2015.  A transcript of that hearing is of record. 

The Veteran's claims for a lumbar spine disability, right and left knee disabilities, a right shoulder disability, and a right elbow disability were previously before the Board in January 2011 and October 2013 when they were remanded for additional development.  In March 2015, the Board remanded the claims to provide the Veteran his requested hearing.  Unfortunately, the Board finds there was not substantial compliance with the October 2013 remand directives and another remand is warranted with regard to the issues not adjudicated herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that during the pendency of the appeal, a May 2015 rating decision granted the Veteran's claim for service connection for a right ankle disability.  As that decision constitutes a full grant of the benefit sought, that matter is no longer pending before the Board. 

The issues of entitlement to service connection for a right shoulder scar, right thumb disability, an unexplained multi-symptom illness due to anthrax vaccination, and right hand paresthesia have been raised by the record in a November 2014 VA Form 21-525EZ and a September 2015 VA Form 21-0819, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for right and left knee disabilities and a right elbow disability, and entitlement to increased ratings for a right wrist strain, right index finger sprain, and right upper extremity scarring associated with the Veteran's right wrist sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran injured his back during periods of inactive duty training (INACDUTRA) in July 2012 and an unspecified date.

2.  The Veteran's current lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine are etiologically related to the back injuries he incurred during periods of INACDUTRA.

3.  The Veteran injured his right shoulder during a period of INACDUTRA in December 2010.

4.  The Veteran's current right shoulder residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia are etiologically related to the right shoulder injury he incurred during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for right shoulder residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a back disability and a right shoulder disability, which constitutes a complete grant of the Veteran's claims adjudicated herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.


Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service in the Armed Forces includes any active military, naval, or air service.  This also includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which was incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015).  INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)(1) (2015).  

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Back Disability

The Veteran contends that his current back disability is related to his active service or, in the alternative that it was due to an injury incurred during a period of ACDUTRA or INACDUTRA.  

The medical evidence of record indicates that the Veteran is diagnosed with a lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine.  

With regard to his in-service injury, the record contains line of duty determinations (LOD) dated in January 2013 approving a LOD for an acute lumbar myofascial strain that occurred on July 21, 2012.  The LOD noted that the Veteran suffered a lumbar myofascial strain, but that it was a self-limiting condition that would not need follow-up care.  The statement of medical examination and duty status dated September 2012 noted that the Veteran was participating in physical training on July 21, 2012, during which he rolled his ankle and fell abruptly and twisted his back.  Treatment records from Eastern New Mexico Medical Center dated July 24, 2012 indicate that the Veteran was diagnosed with an acute lumbar myofascial strain, acute low back pain, and a L4 limbus vertebra developmental anomaly.

The Board notes that the Veteran submitted a LOD for a July 11, 2014 back injury.  A January 2015 memorandum noted that the Veteran was conducting physical fitness training during a drill weekend and had discomfort throughout that time.  The Veteran sought treatment at 377th Medical Group at Kirtland Air Force Base and was diagnosed with degeneration of intervertebral disc.  It was noted that the LOD for degeneration of intervertebral disc was disapproved as due to the Veteran's own misconduct because he was on a temporary profile at that time, which specified no lifting, lowering, carrying, pushing/pulling, reaching above shoulder or running.  

The record also contains an April 2015 LOD approval noting that the Veteran was on duty for INACDUTRA, when he complained of low back pain after engaging in physical training.  Upon seeking medical treatment, the Veteran was diagnosed with herniated discs from his L3 to S1.  It was further noted that the Veteran had a prior LOD for low back pain, and therefore this injury was an aggravation of his prior duty-related condition.  The LOD did not identify the date the Veteran was injured.  

The Board notes that the evidence of record, including VA and private medical records, as well as VA examination reports dated in July 2005 and January 2011, indicate that the Veteran was diagnosed with a low back or lumbosacral strain prior to his initial injury during INACDUTRA in July 2012.  Nevertheless, service connection may be granted for an aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  As noted above, active military service includes periods of ACDUTRA or INACDUTRA during which the individual was disabled from an injury which was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Consequently, service connection is warranted if the Veteran aggravated his pre-existing low back strain during a period or periods of ACDUTRA or INACDUTRA.
	
In light of the approved January 2013 and April 2015 LODs, the Board finds that it is at least as likely as not that the Veteran incurred back injuries on July 21, 2012 and an unspecified date during periods of INACDUTRA, which aggravated his pre-existing low back or lumbosacral strain.  

Accordingly, the Veteran's claim turns on whether there is a nexus between his current back diagnoses and his back injuries during INACDUTRA.  The Board notes that there is conflicting medical evidence regarding the relationship between the Veteran's injuries during reserve service and his current diagnoses. 

A March 2015 report from the Veteran's private physician, Dr. Costello, noted that the Veteran suffered a low back strain while participating in military physical fitness activities, and that the Veteran was treated at the emergency room and was thereafter approved for a line of duty for that incident.  Thereafter, in July 2014 the Veteran suffered another back strain, which re-aggravated his July 2012 injury.  Dr. Costello opined that the Veteran's original deceleration injury caused a strain in the muscles and ligaments of his back and injured discs in his lower back.  Dr. Costello explained that a deceleration injury, such as falling and twisting the lower back, causes greater forces in the low back than an injury from other physical activities.  Once the fibers of the disc in the Veteran's lower back were injured, they continued to stretch and weaken, causing the nuclear pulpous in the discs to begin to bulge out and subsequently herniate.  While the Veteran initially had a lumbosacral strain with some tightness, he subsequently developed symptoms and clinical findings of spinal nerve impingement.  Dr. Costello opined that, but for the Veteran's July 2012 injury of tearing the muscles, ligaments, and discs in his back, he would not have progressed to his current level of impairment.

An August 2015 Army National Guard Physical Evaluation Board (PEB) report found that the Veteran's lumbar spine degeneration disease and intervertebral disc syndrome was not incurred while entitled to base pay, existed prior to service, and was not aggravated by service.  In reaching that conclusion, the August 2015 PEB reported relied on the fact that the January 2015 LOD found that the Veteran's July 2014 injury was due to his own misconduct.  The Board notes that the report did not consider or address the January 2013 and April 2015 approved LODs for the Veteran's acute lumbar myofascial strain and herniated discs from his L3 to S1.  

As the August 2015 PED report only addressed the disapproved line of duty and did not address the approved line of duties for the Veteran's back injuries, the Board affords it significantly less probative weight than the approved LODs and the March 2015 report by Dr. Costello.  Consequently, after review of the evidence as a whole, the Board finds that it is at least as likely as not that the Veteran's current back disability is related to his acute lumbar myofascial strain and subsequent aggravation which resulted in herniated discs from his L3 to S1.  As these injuries were incurred during periods of INACDUTRA, the Board finds that service connection for a back disability, diagnosed as lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Right Shoulder 

The medical evidence of record indicates that the Veteran is diagnosed with residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia.

With regard to his in-service injury, the record contains a February 2012 LOD noting that on December 4, 2010, the Veteran injured his right shoulder while participating in "combatives" and after multiple tests, including x-rays and MRIs, was diagnosed with a partial tear of his right shoulder rotator cuff.  The LOD for the Veteran's right shoulder partial rotator cuff tear was approved.  It noted that the Veteran was treated conservatively through medication injections, yet experienced re-injury during another organized physical training event.  

In light of the February 2012 LOD, the Board finds that it is at least as likely as not that the Veteran injured his right shoulder during a period of INACDUTRA.  Accordingly, the Veteran's claim turns on whether there is a nexus between his current right shoulder diagnoses and his injury during INACDUTRA.

A March 2015 examination report by the Veteran's private physician, Dr. Costello, noted that during his active and reserve service the Veteran was required to participate in physical fitness activities, during which he experienced multiple injuries, one of which placed strain and tenderness on his shoulder and pectoral muscles and resulted in a right shoulder-labrum and subscapular tear.  Dr. Costello noted that the Veteran's injury required surgical intervention in October 2011.  

Additionally, an August 2015 Army National Guard Physical Evaluation Board report found that the Veteran's right shoulder residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia had been incurred on December 4, 2010, while the Veteran was entitled to base pay and that the condition had not existed prior to service.  The report noted that the Veteran had initially injured his shoulder while on INACDUTRA conducting combatives.  Thereafter he was treated with arthroscopic surgery, physical therapy, and placed on a limited profile.  Subsequently, the Veteran continued to experience right shoulder symptoms, despite surgical intervention and conservative measures.  

The Board notes that the Veteran had experienced some right shoulder symptoms subsequent to his discharge from active duty and prior to his December 2010 LOD.  However, x-rays and MRIs dated in August 2005, October 2006, and September 2009 were within normal limits and revealed no gross tissue abnormalities or degenerative changes.  It was not until the Veteran's December 14, 2010 MRI that he was noted to have 1.2 centimeter area of moderate tendinopathy or mild interstitial tearing in the distal supraspinatus tendon, full thickness tearing involving the superior fibers of the rotator interval, and a non-displaced superior labral anteroposterior (SLAP) tear.

As the record contains an approved LOD for the Veteran's right shoulder partial rotator cuff tear and there is medical evidence relating the Veteran's current diagnosis to that LOD,  the Board finds that it is at least likely as not that the Veteran's current shoulder disability is related to his injury during a period of INACDUTRA.  Resolving any reasonable doubt in favor of the Veteran, as required by law, the Board finds that service connection for a right shoulder disability, diagnosed as residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine are granted.

Entitlement to service connection for right shoulder residuals of trauma and surgery with limited range of motion, degenerative disease, and arthralgia are granted.


REMAND

Initially, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication of the Veteran's service connection claims for right and left knee disabilities and a right elbow disability.

In the January 2011 and October 2013 remands, the Board directed that the Veteran be provided VA examinations to determine the nature and etiology of any right and left knee disabilities and any right elbow disability.  The Board directed that the examiner should provide an adequate rationale, which considered the entire claims file, to include specified evidence.  The Veteran was provided VA examinations in January 2011, December 2013, and May 2015.  Addendum opinions were obtained in March 2011 and October 2015.  However, even when taken in combination, the examination reports and opinions do not substantially comply with the remand directives.  

Specifically, the January 2011 VA examiner stated that, after reviewing the records, no documentation suggestive of chronic bilateral knee or right elbow joint disabilities were found.  On that basis, the examiner opined that it was less likely than not that the Veteran's claimed right and left knee or right elbow joint disabilities were related to service.  The Board finds the examiner's rationale to be conclusory and that it does not address, or otherwise reflect consideration of, the numerous medical records that the December 2013 remand directed that the examiner should consider.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).

The January 2011 examiner provided an addendum opinion in March 2011.  The examiner restated his prior opinion concerning the Veteran bilateral knee disabilities, but provided no additional rationale.  With regard to the Veteran's claimed right elbow disability, the examiner opined that it less likely than not had its onset in service or was caused or aggravated by the Veteran's service connected wrist condition.  The examiner's only rationale in support of his conclusion was that a March 4, 2002 treatment record indicated that the Veteran had good right hand function and that physical examination of the right wrist was within normal limits.  However, the examiner failed to acknowledge or address potentially positive evidence including the September 2002 VA examination, which noted that Veteran had wrist pain with palpation and during radial deviation and dorsiflexion with active resistance, the evidence cited in the remand directives.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).
With regard to the December 2013 nexus opinion, the Board again finds that the examiner's opinion was conclusory and did not provide adequate rationale.  In addressing whether the Veteran's right elbow disability was secondary to his right wrist disability, the examiner opined that it was not due to or the result of his service connected wrist condition.  The Court has held that not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The May 2015 examination report was essentially an assessment for the Veteran's pending PEB proceedings to determine if he was fit to continue his service with the Army National Guard.  Thus, it contained no etiological opinions.  

In an October 2015 addendum opinion, the examiner stated that the Veteran's first VA examinations for his knee and right elbow disabilities were in January 2011.  To the contrary, the record contains VA examinations dated in July 2005 that evaluated the Veteran's right elbow and bilateral knee disabilities, and an October 2006 VA examination report assessing the Veteran's right elbow.  Moreover, the examiner's opinions did not address or show consideration of the evidence specified in the January 2011 remand, including private treatment records form Cooper Clinic showing treatment for ongoing elbow and knee problems in 2004.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

As none of the nexus opinions obtained on remand was adequate, there has not been substantial compliance with the prior remand directives.  Accordingly, on remand, adequate nexus opinions must be obtained. 

The Board notes that none of the examination reports of record have addressed whether the Veteran's disabilities were related to his periods of active duty for training (ACTDUTRA) or inactive duty for training (INACDUTRA).  The Court has held that the Board is bound to consider additional, alternative theories of service connection reasonably raised by the record.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran has asserted that his disabilities may have been caused or aggravated by his rigorous training during his service in the Marine Corps Reserves and the Army National Guard.  The record contains numerous LODs between December 2010 and April 2015, to include LODs pertaining to the Veteran's bilateral knee disabilities.  Additionally, the Veteran has asserted that his disabilities were due to his physical training during his Reserve and Guard service. Accordingly, medical opinions addressing this theory of entitlement are warranted.  

The Board also finds that there are outstanding VA and private treatment records that may be pertinent to the pending appeals.  A March 2015 correspondence from VA noted that the Veteran's Vocational Rehabilitation and Employment (VR&E) services had been interrupted effective March 24, 2015 because he had declined further services.  A review of the record reveals that the claims file does not contain the Veteran's vocational rehabilitation records.  As these records may be relevant to the Veteran's claims, they must be obtained.  Additionally, an October 2015 VA treatment record indicated that the Veteran had multiple VA appointments scheduled in November 2015.  These treatment records have not been associated with the record.  The record also contains private treatment records from Dr. Costello; however, the most contemporaneous record from Dr. Costello indicated that the Veteran was scheduled for a follow-up appointment.  Accordingly, on remand, all outstanding private treatment records pertinent to the Veteran's appeals should be obtained and associated with the record. 

Lastly, with regard to the Veteran's increased rating claims for a right wrist sprain, index finger sprain, and right upper extremity scarring secondary to his right wrist, on his June 2015 VA Form 9 the Veteran requested a videoconference hearing.  The Board notes that the Veteran was already provided hearings in April 2015 and October 2015 regarding his claim for Post-9/11 GI Bill benefits in excess of 60 percent and his service connection claims for bilateral knee disabilities and a right elbow disability.  Accordingly, on remand the Veteran should be provided his requested videoconference hearing, but that hearing should be limited to the Veteran's increased rating claims for his right wrist, right index finger, and right upper extremity scarring. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R.  §§ 20.700(a), 20.704(a) (2015).  The hearing should be limited to the Veteran's increased rating claims currently on appeal, and any other subsequently perfected appeals.  As the Veteran has already been provided hearings on his pending appeals for service connection and his claim for GI Bill Benefits in excess of 60 percent, the hearing should not address those matters.  

2.  Obtain VA treatment records for the Veteran dated from October 2015 to present, to include all fee-based treatment records.  All attempts to obtain these records must be documented in the claims file.

3.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

4.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any private treatment for any medical condition on appeal, to include outstanding treatment records from Dr. Costello, and updated treatment records from Dr. Hansen and any other private provider he has received treatment from for his disabilities on appeal.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

5.  Thereafter, provide the Veteran with a VA examination to determine the nature, extent, and etiology of any identified right or left knee and right elbow disabilities.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following: 

a.  Identify any right or left knee disabilities and any right elbow disability present during the pendency of the appeal.

In doing so, the examiner should reconcile his or her diagnoses with the diagnoses of record. 

b.  For any diagnosed knee or elbow disabilities, separately opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified disability had its onset during or is otherwise causally or etiologically related to the Veteran's active service, to include his in-service physical fitness training.

With regard to the Veteran's knee disabilities, examiner should provide an adequate rationale which considers the entire claims file, to include: a) the August 1999 report of medical history, b) the May 2001 report of medical history, c) the June 2002 report of medical history, d) the September 2004 record of a right medical collateral ligament (MCL) strain, e) the May 2004 record from the Cooper Clinic which reflects no previous history of injury to the left knee, and an assessment of "possible lateral meniscus tear", f) the July 2005 VA examination report, g) the April 2007 VA record of his knee hyperextending, h) the January 2011 VA examination report, and i) the Veteran's contentions that he has had knee pain, since 2000 due to marching in service and falling during a 10 mile hike in September 2010. 

With regard to the Veteran's right elbow disability, examiner should provide an adequate rationale which considers the entire claims file, to include: a) the August 1999 report of medical history, b) the May 2001 report of medical history, c) the June 2002 report of medical history, d) the March 26, 2004 and April 2004 Cooper Clinic records with an assessment that the Veteran had a right medial epicondylitis caused by muscular weakness from previous injury, e ) the March 2004 VA clinical record, f) the July 2005 VA examination report, g.) the October 2006 VA examination report, h.) the Veteran's contention that he had elbow pains since service, i) the Veteran's 2002  triangular fibrocartilage complex (TFCC) tear, and j) the Veteran's history of weight lifting.

Additionally, the examiner should differentiate between the Veteran's different knee and right elbow diagnoses, residuals of any disabilities, and which disabilities, if any, are as likely as not due to service, and if so, which period of service.

c.  For any diagnosed right elbow disability, state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that it is caused or aggravated (permanent worsening beyond the natural progression of the disease) by the Veteran's service-connected right wrist sprain.  

In so opining, the examiner should address the March 2004 and April 2004 Cooper Clinic records noting that the Veteran had a right medial epicondylitis caused by muscular weakness from a previous injury.

d.  For any diagnosed knee or right elbow disability, state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to a disease or injury incurred ACDUTRA; and

e.  For any diagnosed knee or right elbow disability, state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to an injury incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In rendering the requested opinions concerning the Veteran's periods of ACDUTRA and INACDUTRA, the examiner should address all applicable line of duty determinations. 

6.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


